2015 IL 116223



                                           IN THE
                                  SUPREME COURT
                                               OF
                            THE STATE OF ILLINOIS



                                      (Docket No. 116223)

      THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JOSE GAYTAN,
                               Appellee.


                                  Opinion filed May 21, 2015.



         JUSTICE BURKE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Theis concurred in the judgment and opinion.



                                           OPINION

¶1       The defendant, Jose Gaytan, was a passenger in a car that had a rear-mounted,
     ball-type trailer hitch. Police officers stopped the car, believing that the trailer hitch
     obstructed the vehicle’s license plate in violation of section 3-413(b) of the Illinois
     Vehicle Code (625 ILCS 5/3-413(b) (West 2010)). During the stop, the officers
     recovered cannabis belonging to defendant and he was subsequently charged with
     unlawful possession of cannabis and unlawful possession of cannabis with intent to
     deliver.

¶2       In the circuit court of McLean County, defendant filed a motion to suppress
     evidence, arguing that the trailer hitch was not prohibited under section 3-413(b)
     and, therefore, the police officers had no reasonable, articulable suspicion that an
     offense was being committed when they stopped the car. The motion was denied
     and defendant was found guilty of unlawful possession of cannabis with intent to
     deliver.

¶3      The appellate court reversed defendant’s conviction, holding that the circuit
     court erred in denying defendant’s motion to suppress. 2013 IL App (4th) 120217.
     We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
     2013); R. 612(b) (eff. Feb. 6, 2013). For the reasons that follow, we reverse the
     judgment of the appellate court.



¶4                                    BACKGROUND

¶5       The car in which defendant was riding was stopped by police officers because
     the car had a ball-type trailer hitch which the officers believed obstructed the car’s
     rear license plate in violation of section 3-413(b) of the Illinois Vehicle Code (625
     ILCS 5/3-413(b) (West 2010)). When the driver of the car rolled down her window,
     the officers detected an odor of cannabis. A subsequent search of the car revealed a
     diaper bag containing cannabis, which the driver indicated belonged to defendant.
     Police asked defendant about the cannabis, and he nodded in agreement that it was
     his. The officers then arrested defendant.

¶6       A McLean County grand jury indicted defendant for unlawful possession of
     cannabis with intent to deliver (720 ILCS 550/5(d) (West 2010)) and unlawful
     possession of cannabis (720 ILCS 550/4(d) (West 2010)). Prior to trial, defendant
     filed a motion to suppress evidence in which he contended that the trailer hitch was
     not prohibited by section 3-413(b) and, therefore, there was no reasonable,
     articulable suspicion that an offense was being committed when the officers
     conducted the traffic stop. Thus, defendant argued that the stop was an invalid
     seizure and the cannabis had to be suppressed.

¶7       At the hearing on defendant’s motion, Chenoa police officer Karl Ladtkow
     testified that he and Officer Dan Crowley were on stationary radar detection patrol
     on Interstate 55 near Chenoa, Illinois. Ladtkow’s attention was drawn to a purple
     Lincoln Mark V because of “the color of the vehicle and the big tires on the
     vehicle.” As the car drove past, Ladtkow observed it “had a trailer hitch on the back


                                             -2-
       and there was a ball on the back that obscured the license plate.” The officers
       decided to follow the vehicle.

¶8         Ladtkow testified that, from his perspective while following the vehicle, “the
       hitch was covering some of the numbers on the plate.” Therefore, according to
       Ladtkow, the officers were unable to run a computer check of the license plate
       numbers to identify the owner. On cross-examination, Ladtkow explained that, as
       he followed behind the Lincoln, he could not see all the numbers on the plate
       “unless I got right up on to the bumper of the vehicle and [could] look over that and
       see, you know, what number that was.” Ladtkow acknowledged that once he had
       stopped the Lincoln and walked up to it, he could see the license plate clearly
       despite the trailer hitch.

¶9         Defendant submitted into evidence a photograph of the Lincoln from a vantage
       point behind the vehicle, showing the license plate and the trailer hitch. (A copy of
       the photograph appears at the conclusion of this opinion.) According to defendant,
       the photo showed that while the trailer hitch “may partially obscure the bottom of
       the license plate,” it did not obscure “any part of the numbers.” Thus, because there
       was no material obstruction of the plate, defendant contended that the officers
       lacked a lawful basis for the traffic stop.

¶ 10      The circuit court denied defendant’s motion to suppress. With regard to the
       photograph, the circuit court stated:

          “I certainly understand and agree that looking at the photograph, the ball hitch
          in the photograph is not obstructing any of the numbers. The only thing it’s
          obstructing is the little thing on the bottom that says Land of Lincoln or
          whatever it is it says down there. It doesn’t obstruct the numbers. However, the
          photo is also obviously taken by someone who is standing right at the rear of the
          vehicle, and certainly the officer testified that he was further back and that the
          angle, therefore, was different and the ball was obstructing one of the
          numbers.”

       The court concluded that, when viewed by the police officers from their position
       some distance behind the vehicle, the trailer hitch obstructed at least one of the
       numbers on the license plate and that this obstruction violated section 3-413(b).
       Therefore, according to the circuit court, the police officers had reasonable grounds
       to detain the car.

                                               -3-
¶ 11       Defendant moved to reconsider and to reopen the evidence to introduce the
       police squad car video of the traffic stop. The circuit court granted defendant’s
       motion to reopen the evidence, and permitted introduction of the video recording.

¶ 12       The court held a hearing on defendant’s motion to reconsider. At the hearing,
       defendant argued for the first time that section 3-413(b) prohibits only materials
       “on the plate or attached to the plate” such as decals, stickers and license plate
       covers and that objects such as trailer hitches simply were not “thought about when
       the statute was written.” Defendant further emphasized that, because the trailer
       hitch was not a material attached to the plate itself, it was possible to see the
       numbers on the plate just by moving “over a little bit to the left or the right.” For
       these reasons, defendant maintained the trailer hitch was not unlawful and that the
       motion to suppress should have been granted. The circuit court, although finding
       the interpretation of section 3-413(b) to be a “very interesting question of law,”
       nevertheless rejected defendant’s statutory argument.

¶ 13       Regarding the video recording, the court stated it appeared to confirm “the
       officer[’s]” testimony that the trailer hitch “partially blocked one of the letters or
       numbers of the plate.” However, that confirmation was “not crystal clear.”
       Describing the video as “grainy” and “hard to see,” the court explained:

          “[I]t really doesn’t clear up for me one way or the other whether this thing
          blocked part of the letters or not. It does appear that maybe it blocks a little
          piece of one of them on the video, but I can’t tell if it really does or if it’s just
          grainy from the video itself.”

¶ 14      The court ultimately found the video unhelpful, concluding it “didn’t add a
       whole lot *** to the evidence.” The court denied defendant’s motion to reconsider.

¶ 15       The circuit court subsequently held a stipulated bench trial and found defendant
       guilty of unlawful possession of cannabis with intent to deliver. The court
       sentenced defendant to 30 months’ probation, with the condition that he serve 120
       days in the county jail.

¶ 16       On appeal, the appellate court rejected the circuit court’s conclusion that the
       police officers had a lawful basis for stopping the car. 2013 IL App (4th) 120217.
       The appellate court determined that section 3-413(b) prohibits only “objects
       obstructing the registration plate’s visibility that are connected or attached to the
       plate itself” (emphasis in original) (id. ¶ 38), and not obstructions such as a trailer

                                                -4-
       hitch that are not attached to the license plate (id. ¶ 2). Accordingly, the court
       concluded that the officers lacked reasonable suspicion of a Vehicle Code violation
       that would justify the traffic stop and, as a result, the motion to suppress should
       have been granted. Because the cannabis should have been suppressed, the
       appellate court reversed defendant’s conviction outright. Id. ¶ 47. This appeal
       followed.



¶ 17                                         ANALYSIS

¶ 18       The ultimate issue in this case is whether the circuit court correctly denied
       defendant’s motion to suppress evidence. When reviewing a circuit court’s ruling
       on a motion to suppress evidence, we apply the two-part test adopted by the
       Supreme Court in Ornelas v. United States, 517 U.S. 690, 699 (1996). People v.
       Absher, 242 Ill. 2d 77, 82 (2011). First, this court will uphold the circuit court’s
       factual findings unless they are against the manifest weight of the evidence. Id.
       Second, we review de novo the circuit court’s ultimate legal conclusion as to
       whether suppression is warranted. Id.

¶ 19        Here, the relevant facts are not in dispute. The parties agree that the police
       officers stopped the car in which defendant was riding because, when viewed by
       the officers from behind the car at a certain distance and from a certain angle, a
       trailer hitch attached to the car partially obstructed at least one number of the rear
       license plate. Thus, our analysis focuses on the correctness of the circuit court’s
       legal conclusion that the stop was lawful and that suppression of the evidence
       obtained as a result of the stop was therefore unnecessary.

¶ 20       Both the fourth amendment to the United States Constitution, which applies to
       the states via the fourteenth amendment (Mapp v. Ohio, 367 U.S. 643 (1961)), and
       article I, section 6, of the Illinois Constitution of 1970, guarantee Illinois citizens
       the right to be free from unreasonable searches and seizures. U.S. Const., amend.
       IV; Ill. Const. 1970, art. I, § 6. Generally, stopping a vehicle based on a suspected
       violation of the law constitutes a seizure, even if the stop is for a brief period and for
       a limited purpose. People v. Jones, 215 Ill. 2d 261, 270 (2005) (citing Whren v.
       United States, 517 U.S. 806, 809-10 (1996)). For a traffic stop to comport with the
       reasonableness requirement of the constitutional guarantees, the police officers
       must have at least “ ‘reasonable, articulable suspicion’ ” that a violation of law has
       occurred. People v. Hackett, 2012 IL 111781, ¶ 20. This means that police officers
                                                 -5-
       must have “a particularized and objective basis for suspecting the particular person
       stopped” was violating the law. (Internal quotation marks omitted.) Prado
       Navarette v. California, 572 U.S. ___, ___, 134 S. Ct. 1683, 1687 (2014). If
       reasonable suspicion is lacking, the traffic stop is unconstitutional and evidence
       obtained as a result of the stop is generally inadmissible. See People v. Sutherland,
       223 Ill. 2d 187, 227 (2006). Thus, to decide whether the circuit court properly
       denied defendant’s motion to dismiss in this case, we must determine whether the
       officers had reasonable, articulable suspicion that a violation of the law occurred at
       the time the vehicle was detained.



¶ 21                             Construction of Section 3-413(b)

¶ 22       Before this court, the State first argues that the ball-type trailer hitch on
       defendant’s vehicle violated section 3-413(b) and this violation provided the police
       officers with the lawful justification for the traffic stop. According to the State, the
       appellate court, in reaching a contrary result, misconstrued section 3-413(b). As a
       result, the State contends that the circuit court was correct to deny defendant’s
       motion to suppress and, therefore, the judgment of the appellate court should be
       reversed.

¶ 23       In construing a statute, the primary objective is to give effect to the legislature’s
       intent, presuming the legislature did not intend to create absurd, inconvenient or
       unjust results. People v. Christopherson, 231 Ill. 2d 449, 454 (2008). The best
       indication of that intent is the statutory language, given its plain and ordinary
       meaning. People v. Ramirez, 214 Ill. 2d 176, 179 (2005). Further, in determining
       legislative intent, a court may consider the purpose and necessity for the law as well
       as the consequences that would result from construing the statute one way or the
       other. People v. Garcia, 241 Ill. 2d 416, 421 (2011). The construction of a statute is
       a question of law that is reviewed de novo. Ramirez, 214 Ill. 2d at 179.

¶ 24       At the time of defendant’s arrest, section 3-413(b) stated:

               “(b) Every registration plate shall at all times be securely fastened in a
           horizontal position to the vehicle for which it is issued so as to prevent the plate
           from swinging and at a height of not less than 5 inches from the ground,
           measuring from the bottom of such plate, in a place and position to be clearly
           visible and shall be maintained in a condition to be clearly legible, free from

                                                 -6-
           any materials that would obstruct the visibility of the plate, including, but not
           limited to, glass covers and plastic covers.” 625 ILCS 5/3-413(b) (West 2010).

       A violation of section 3-413(b) is a petty offense (625 ILCS 5/16-104 (West
       2010)), punishable by fine only (730 ILCS 5/5-1-17 (West 2010)).

¶ 25       Defendant initially points out that section 3-413(b) does not mention trailer
       hitches, let alone prohibit them. Instead, the only reference to any prohibited items
       in section 3-413(b) appears in the clause, “free from any materials that would
       obstruct the visibility of the plate, including, but not limited to, glass covers and
       plastic covers.” Defendant notes that this clause requires the “registration plate” to
       be “free from” materials. In addition, the clause specifically lists, as forbidden
       “materials,” only glass and plastic covers, items which physically attach to the
       plate. Based on these observations, defendant maintains that the most natural
       reading of the clause is that it refers to materials that are connected to the license
       plate itself, such as glass and plastic covers, decals, paint or other similar
       materials. 1

¶ 26       Further, defendant emphasizes that, although the “materials clause” appears
       immediately after the word “legible,” the clause itself specifically refers to the
       “visibility of the plate.” Thus, defendant contends that the “materials clause”
       defines or limits not only the requirement that the plate be “clearly legible” but also
       the requirement that the plate be “clearly visible.” In this way, according to
       defendant, the statute prohibits only those items affecting the visibility or legibility
       of the plate which are physically attached to the plate itself. Other items, which are
       attached to the vehicle but not the license plate, such as the trailer hitch at issue
       here, are not, defendant contends, within the scope of section 3-413(b).

¶ 27       Alternatively, defendant asserts that section 3-413(b), which is a penal statute,
       is ambiguous as to whether it prohibits objects that are not physically attached to
       the license plate. And if the statute is ambiguous, defendant maintains it should be


           1
             In 2013 (Pub. Act 97-743 (eff. Jan. 1, 2013)), the legislature removed the language “including,
       but not limited to, glass covers and plastic covers” from section 3-413(b) and added a separate
       subsection (g), which provides, in relevant part: “A person may not operate any motor vehicle that is
       equipped with registration plate covers.” 625 ILCS 5/3-413(g) (West 2012). As amended, section
       3-413(b) provides that every license plate shall be “in a place and position to be clearly visible and
       *** in a condition to be clearly legible, free from any materials that would obstruct the visibility of
       the plate.” 625 ILCS 5/3-413(b) (West 2012).

                                                       -7-
       construed narrowly in his favor under the rule of lenity. Thus, defendant contends
       that, in either case, section 3-413(b) does not prohibit trailer hitches.

¶ 28       The State, in response, argues that the statute has a broader scope. The State
       contends that the word “materials” in section 3-413(b) refers to any object
       whatsoever, whether connected to the license plate itself or whether attached to the
       vehicle. Thus, a ball-type trailer hitch is a “material” within the meaning of section
       3-413(b) and if it reduces the visibility or legibility of the license plate, it is
       prohibited. In the alternative, the State contends that, even if the word “materials”
       refers solely to something attached to the license plate, the “materials clause”
       should be read as regulating only the legibility of the plate. The visibility of the
       license plate, according to the State, is a separate statutory requirement. Therefore,
       the State contends, if a trailer hitch obstructs the visibility of a license plate, it
       violates the statute, which requires that the plate be “clearly visible.”

¶ 29       Notably, the State does not assert that section 3-413(b) can be read in such a
       way so as to permit objects which create only a de minimis obstruction of the plate.
       That is, the State asserts that section 3-413(b) prohibits any obstruction of a license
       plate, however minor the obstruction may be. In addition, the State does not
       contend that section 3-413(b) can be read so that only those objects which obstruct
       the plate when viewed from a particular angle or distance are prohibited. Cf. Fla.
       Stat. Ann. § 316.605(1) (West 2010) (requiring that a license plate be visible at a
       distance of 100 feet). Thus, the reading of section 3-413(b) proposed by the State is
       that the statute prohibits any obstruction of a license plate, however minor, by any
       object attached to the vehicle, when viewed from any distance or angle. Applying
       that rule here, the State maintains that the circuit court properly held that the trailer
       hitch partially obstructed the license plate when viewed by the police officers and,
       therefore, the officers had a lawful basis for the traffic stop.

¶ 30       Neither the State’s nor the defendant’s interpretation of section 3-413(b) is
       conclusively supported by the text of that provision. On the one hand, defendant’s
       contention that the word “materials” refers solely to items attached to the license
       plate carries weight because “a word is known by the company it keeps” (Jarecki v.
       G.D. Searle & Co., 367 U.S. 303, 307 (1961)), and the only examples of prohibited
       materials noted in the statute are license plate covers—items which are attached to
       the plate itself. On the other hand, the word “materials” is not defined in the statute
       and, as the appellate court below noted, the word “materials” can, in a literal sense,
       mean a physical object such as a trailer hitch. 2013 IL App (4th) 120217, ¶¶ 37-38.
                                                 -8-
¶ 31       Similarly, defendant’s contention that the “materials clause” limits or defines
       the statutory requirement that the license plate be “clearly visible” as well as the
       requirement that the plate be “clearly legible” has force because the “materials
       clause” expressly refers to the “visibility of the plate” and it is axiomatic that, in
       interpreting a statute, we may not simply ignore statutory language. Best v. Best,
       223 Ill. 2d 342, 350 (2006). However, the State’s contention that the visibility of
       the plate should be considered a separate statutory requirement also has some force
       because different words in a statute, such as “visible” and “legible,” are generally
       presumed to have different meanings. Emerald Casino, Inc. v. Illinois Gaming
       Board, 346 Ill. App. 3d 18, 35 (2003). In short, as is often the case in disputes
       which reach this court, the language of the statute at issue is unclear.

¶ 32       Other aids to interpretation do not clarify the meaning of section 3-413(b). For
       example, one canon of construction holds that where the meaning of a word or
       portion of a statute is uncertain it is appropriate to refer to the purpose of the statute
       as a whole to help clarify the meaning of the contested language. Harvel v. City of
       Johnston City, 146 Ill. 2d 277, 283-84 (1992). If a portion of a statute is susceptible
       to two constructions, one of which will carry out the purpose of the statute as a
       whole and another which will defeat it, the disputed portion will receive the former
       construction. Id. at 284. The best indication of the purpose of a statute is found in
       the statute’s language. People v. Carpenter, 228 Ill. 2d 250, 268 (2008).

¶ 33       Looking to statutory purpose is unhelpful here, however, because the purpose
       of section 3-413(b) is the very thing that is contested by the parties. Defendant
       asserts that the purpose of section 3-413(b) is only to regulate how a plate must be
       attached to a vehicle and how the plate itself must be maintained. According to
       defendant, the statute is not intended to regulate or prohibit separate accessories or
       equipment such as trailer hitches and similar items. The State, in contrast, contends
       that the purpose of section 3-413(b) is to ensure the complete visibility of the
       license plate at all times, when viewed from any angle or distance. Thus, in the
       State’s view, the statute prohibits any obstruction of the plate, however minor, by
       any object attached to the vehicle. The statutory language, because it is unclear,
       does not resolve this dispute.

¶ 34       Considering the consequences or real world applications of the statute is also an
       appropriate aid to interpretation. People v. Garcia, 241 Ill. 2d 416, 421 (2011).
       However, this canon, too, is unhelpful. Defendant’s contention that the purpose of
       section 3-413(b) is to regulate only the condition of the license plate itself would
                                                 -9-
       mean, as a consequence, that there would be instances when the license plate is not
       completely visible, at least when viewed from certain vantage points. It is not
       unreasonable to give this consequence weight and, therefore, to favor the State’s
       interpretation of the statute.

¶ 35       However, the State’s understanding of the statute raises consequential
       difficulties of its own. The State’s broad interpretation of section 3-413(b) would
       have the effect of rendering a substantial amount of otherwise lawful conduct
       illegal in Illinois. For example, consider a physically disabled Illinois resident who
       is unable to afford a vehicle, such as a cargo van, that is large enough to hold her
       wheelchair or electric scooter inside the vehicle itself. If she uses a carrier which is
       attached to a trailer hitch at the rear of her car to transport her wheelchair or scooter,
       she obstructs the visibility of her license plate and, according to the State, violates
       section 3-413(b). If, however, she removes the plate from her car and mounts it on
       the frame of the carrier so that the plate is no longer obstructed, she violates that
       portion of section 3-413(b) which states that the plate must be “securely fastened”
       “to the vehicle for which it is issued.” In short, no matter what she does, she will
       violate the law. She cannot lawfully use a wheelchair or scooter carrier.

¶ 36       The same scenario holds true for other widely used objects such as bicycle
       racks and rental trailers. A rental trailer obstructs the plate that is attached to the
       towing vehicle, and while the trailer must have a license plate, that plate belongs to
       the rental company and provides no identifying information about the vehicle
       pulling the trailer. And even a public bus equipped with a bicycle rack on its front
       would be unlawful under the State’s reading of section 3-413(b) if the rack were to
       obstruct the license plate. See, e.g., http://www.transitchicago.com/bikeandride/
       (last accessed on May 4, 2015) (describing a “Bike & Ride” program which equips
       buses operated by the Chicago Transit Authority with bike racks). Thus, under the
       State’s reading of section 3-413(b), ball-type trailer hitches, such as the one at issue
       here, wheelchair and scooter carriers, bicycle racks and rental trailers would all be
       illegal. These consequences reasonably counsel against the broad reading of the
       statute proposed by the State.

¶ 37       Finally, we note, as did the appellate court, that relevant legislative history
       contains no mention of trailer hitches or other similar objects. See 2013 IL App
       (4th) 120217, ¶¶ 42-43.



                                                 - 10 -
¶ 38        Having considered the foregoing, we are unable to say with certainty whether
       the purpose of section 3-413(b) is a broad one, i.e., to prohibit all objects
       obstructing any view of the license plate, or a narrow one, i.e., to prohibit only
       objects attached to the license plate itself. The State’s interpretation of the statute is
       certainly one possibility, as it furthers the reasonable goal of ensuring the visibility
       of license plates. But it is equally reasonable to conclude that the General Assembly
       did not intend to put companies who rent trailers out of business and did not intend
       to further burden the physically disabled by making it illegal for them to use
       wheelchair and scooter carriers—particularly when the statute says nothing about
       these matters. We conclude, therefore, that section 3-431(b) is ambiguous. See,
       e.g., People v. Marshall, 242 Ill. 2d 285, 292 (2011) (a statute is ambiguous if it is
       “capable of being understood by reasonably well-informed persons in two or more
       different ways”).

¶ 39       Because section 3-413(b) is ambiguous, it is appropriate to invoke the rule of
       lenity. Under the rule of lenity, we adopt the “more lenient interpretation of a
       criminal statute ‘when, after consulting traditional canons of statutory construction,
       we are left with an ambiguous statute.’ ” Kasten v. Saint-Gobain Performance
       Plastics Corp., 563 U.S. ___, ___, 131 S. Ct. 1325, 1336 (2011) (quoting United
       States v. Shabani, 513 U.S. 10, 17 (1994)). See also, e.g., People v. Jones, 223 Ill.
2d 569, 581 (2006); Liparota v. United States, 471 U.S. 419, 427 (1985) (the rule of
       lenity provides a “time-honored interpretive guideline when the congressional
       purpose is unclear”). Applying the rule here, we hold that section 3-413(b)
       prohibits only those objects that obstruct the visibility and legibility of the license
       plate which are physically connected or attached to the plate itself.

¶ 40       Having concluded that section 3-431(b) is ambiguous, we encourage the
       General Assembly to revisit this statute. It would be helpful if the legislature would
       clarify to what extent, if any, equipment and accessories which are attached to a
       vehicle near a license plate are prohibited.



¶ 41                                Reasonable Mistake of Law

¶ 42       The State next argues that, even if section 3-413(b) does not prohibit trailer
       hitches, the traffic stop was, nonetheless, valid. The State contends that the police
       officers’ understanding of section 3-413(b) was an objectively reasonable mistake

                                                - 11 -
       of law and, further, that this understanding of the statute, although mistaken,
       provided the necessary reasonable suspicion to justify stopping the vehicle.

¶ 43       The appellate court below rejected, in passing, the proposition that an
       objectively reasonable mistake of law may provide the reasonable suspicion
       necessary to justify a traffic stop. 2013 IL App (4th) 120217, ¶ 18 (citing People v.
       Cole, 369 Ill. App. 3d 960, 968 (2007), and People v. Mott, 389 Ill. App. 3d 539,
       543 (2009)). However, after the appellate court issued its opinion in this case, the
       United States Supreme Court reached the opposite conclusion in Heien v. North
       Carolina, 574 U.S. ___, 135 S. Ct. 530 (2014).

¶ 44        In Heien, the defendant was a passenger in a car that was stopped by a North
       Carolina police officer because the car had only one working brake light. Cocaine
       was recovered from the defendant during the stop and he was subsequently
       convicted of attempted trafficking in cocaine. On appeal in the North Carolina
       Supreme Court, the defendant contended that driving with only one brake light was
       not prohibited under North Carolina law and, thus, there was no legal basis for the
       traffic stop under the fourth amendment and the cocaine should have been
       suppressed. The court disagreed. The court concluded that, even if the defendant’s
       interpretation of the governing traffic law was the correct one, the law was unclear
       at the time of the stop, and it was objectively reasonable for the officer who stopped
       the car to think that a violation had occurred. According to the court, this objective,
       albeit mistaken, belief provided the reasonable suspicion necessary to justify the
       stop. State v. Heien, 737 S.E.2d 351, 357 (N.C. 2012).

¶ 45       The United States Supreme Court granted certiorari to address whether, under
       the fourth amendment, “reasonable suspicion can rest on a mistaken understanding
       of the scope of a legal prohibition.” Heien v. North Carolina, 574 U.S. at ___, 135
       S. Ct. at 536. The Court concluded that it could, holding that the fourth amendment
       is not violated when a police officer pulls over a vehicle based on an “objectively
       reasonable, although mistaken, belief” that the traffic laws prohibited the conduct
       which was the basis for the stop. The Court explained:

              “As the text indicates and we have repeatedly affirmed, ‘the ultimate
          touchstone of the Fourth Amendment is “reasonableness.” ’ Riley v. California,
          573 U. S. ___, ___ (2014) (slip op., at 5) (some internal quotation marks
          omitted). To be reasonable is not to be perfect, and so the Fourth Amendment
          allows for some mistakes on the part of government officials, giving them ‘fair

                                               - 12 -
          leeway for enforcing the law in the community’s protection.’ Brinegar v.
          United States, 338 U.S. 160, 176 (1949). ***

               *** Reasonable suspicion arises from the combination of an officer’s
          understanding of the facts and his understanding of the relevant law. The officer
          may be reasonably mistaken on either ground. Whether the facts turn out to be
          not what was thought, or the law turns out to be not what was thought, the result
          is the same: the facts are outside the scope of the law. There is no reason, under
          the text of the Fourth Amendment or our precedents, why this same result
          should be acceptable when reached by way of a reasonable mistake of fact, but
          not when reached by way of a similarly reasonable mistake of law.” Id. at ___,
          135 S. Ct. at 536.

¶ 46       In so holding, the Court emphasized that the standard for determining whether a
       reasonable mistake of law has been made is an objective one, and that courts “do
       not examine the subjective understanding of the particular officer involved.” Id. at
       ___, 135 S. Ct. at 539. See also id. at ___, 135 S. Ct. at 541 (Kagan, J., concurring,
       joined by Ginsburg, J.) (“If the statute is genuinely ambiguous, such that
       overturning the officer’s judgment requires hard interpretive work, then the officer
       has made a reasonable mistake. But if not, not.”).

¶ 47       Citing Heien, the State maintains that in this case, even if, as we have held
       today, section 3-413(b) prohibits only those items which are physically connected
       or attached to the plate itself, the stop in this case was nonetheless justified because
       the police officers’ objectively reasonable mistake of law provided the reasonable
       suspicion necessary to justify the stop under the fourth amendment. We agree.

¶ 48       Although we have held above that section 3-413(b) prohibits only those
       materials which are attached to a license plate and, accordingly, a trailer hitch does
       not violate section 3-413(b), we reached that holding by finding the statute
       ambiguous and then applying the rule of lenity. An ambiguous statute, by its very
       nature, is one that it is capable of being understood by reasonably well-informed
       persons in two or more different ways. Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1,
       11 (2009). Further, we note that, as was the case in Heien (574 U.S. at ___, 135 S.
       Ct. at 540), no prior appellate case had addressed the scope of section 3-413(b) with
       respect to trailer hitches. Thus, we conclude that, under the circumstances of this
       case, it was objectively reasonable for the officers to have believed that the trailer


                                                - 13 -
       hitch was in violation of section 3-413(b). Consequently, we find that the vehicle
       stop initiated in this case was constitutionally valid under the fourth amendment.

¶ 49       Defendant further argues, however, that we should not adopt the holding of
       Heien as a matter of state law and we should, therefore, hold that the stop was
       unlawful under article I, section 6, of the Illinois Constitution of 1970 (Ill. Const.
       1970, art. I, § 6). Accordingly, we must determine whether we should interpret our
       state constitution’s search and seizure clause in conformity with the Supreme
       Court’s interpretation of the fourth amendment in Heien.

¶ 50       As we explained in People v. Caballes, 221 Ill. 2d 282, 304-14 (2006), this
       court has adopted a “limited lockstep” approach to interpreting our search and
       seizure clause. This approach recognizes that the drafters of the 1970 constitution
       and the delegates to the constitutional convention intended the phrase “search and
       seizure” in article I, section 6, to mean, in general, what the same phrase means in
       the federal constitution. Id. at 314. At the same time, however, we do not surrender
       our state sovereignty or abandon our judicial function. Id. The limited lockstep
       doctrine allows for the consideration of “state tradition and values” (id.) and, thus,
       there may be instances where the meaning of our state search and seizure clause
       differs from that of the federal constitution.

¶ 51        Defendant contends that this is such an instance. Defendant observes that
       Illinois’s exclusionary rule has traditionally been interpreted more broadly than its
       federal counterpart. See, e.g., People v. Krueger, 175 Ill. 2d 60 (1996) (declining to
       follow Illinois v. Krull, 480 U.S. 340 (1987), which recognized a good-faith
       exception to the exclusionary rule when a search was conducted pursuant to a
       statute later held unconstitutional). Defendant maintains that, because this court
       “has historically been disinclined to extend the good-faith exception [to the
       exclusionary rule] to the same degree as the Supreme Court,” we should decline to
       adopt “the extended good-faith exception created by Heien.” To do so, defendant
       argues, “would drastically change Illinois constitutional law.”

¶ 52       There is a fundamental flaw in defendant’s reasoning. As the State points out,
       Heien did not address whether the exclusionary rule required suppression of
       evidence obtained as a result of an illegal seizure. That is a question that goes to the
       issue of the proper remedy for a fourth amendment violation. See, e.g., People v.
       Sutherland, 223 Ill. 2d 187, 227 (2006) (“The question of whether to exclude
       evidence, however, is a separate question from whether the search is legal.”).

                                                - 14 -
       Rather, Heien held that the seizure, itself, was reasonable because the police officer
       initiated the vehicle stop based on an objectively reasonable, though mistaken,
       belief that the defendant’s conduct was illegal. Thus, there was no constitutional
       violation to begin with. Heien, 574 U.S. at ___, 135 S. Ct. at 539 (where a seizure is
       supported by an objectively reasonable mistake of law, there is “no violation of the
       Fourth Amendment in the first place”). Heien did not extend the good-faith
       exception to the exclusionary rule. Therefore, the fact that Illinois’s exclusionary
       rule is broader than its federal counterpart, or that this court has previously declined
       to recognize certain exceptions to the exclusionary rule, provides no basis for
       departing from Heien.

¶ 53       Defendant has failed to demonstrate why the holding of Heien is contrary to any
       long-standing state traditions or values, and we are persuaded by the Heien court’s
       analysis. We conclude, therefore, that an objectively reasonable, though mistaken,
       belief as to the meaning of a law may form the basis for a constitutionally valid
       vehicle stop under our state constitution. For the reasons noted previously, it was
       objectively reasonable for the officers in this case to believe that the trailer hitch
       violated section 3-413(b). Consequently, we find that the traffic stop in this case
       was constitutionally valid under both the state and federal constitutions. For this
       reason, we must reverse the appellate court’s judgment and affirm the circuit
       court’s denial of defendant’s motion to suppress.



¶ 54                                      CONCLUSION

¶ 55       For the foregoing reasons, the judgment of the appellate court is reversed.
       Because the circuit court did not err in denying defendant’s motion to suppress,
       defendant’s convictions are reinstated.



¶ 56      Appellate court judgment reversed.

¶ 57      Circuit court judgment affirmed.




                                                - 15 -
- 16 -